The Attorney General of Texas
                                                          August     10.    1903
 MATTOX
Jrney General

                           Honorable Sam 0. Hillsap.     Jr.                           Opinion   No. JM-56
ems Court Buildins
 BOX 12548
                           Criminal District   Attorney
in.TX. 75711. 2549         Bexar County Courthouac                                     Re:   Constitutionality             of    Rule
175.25Ot                   San Antonio,  Texa8     70205                               7676.   Texas     Rules        of        Civil
x 9101~74.1267                                                                         Procedure
copier $12~475-02SS

                           Dear Hr.         Hillaap:
 Mam St. Suits 1400
3%1X. 75201.4709                  You have reque6ted our opinion regarding   the constitutionality      of
742.9944                   a rule promulgated       by the Texas Supreme Court,    which.    In easewe.
                           authorizes    the practice    of law in a justice    court by persons      not
 Albertr Ave.. Suits 160   lfcensed    to practice.     The court has promulgated    Rule 747a. which
aso.TX. 79905.2793         provides   in full a8 follows:
533.p      'i'
                                  _’         In     forcible       l
                                                                   nir y  and    detainer                    for
                                                                                                   c*ses
 Dallas A”/.. Stile 202
                                             non-peyment        of rent or holding      over       beyond the
s~o~.TX. 770026995                           rental    term, the parties      may represent         themselves
j504668
                                                                                                           .    .


Honorable    Sam D.      Hillaap.      Jr,   - Page     2         (JW56)




      A forcible      entry and detainer           suit     is .a landlord      tenant action
filed   in the justice      court.      Under the State Bar Act, the only persons
authorized      as “agents”         for    parties     ‘in    such    suits      are    licensed
attorneya.       Sea Tax. Rblea of Civil              Proc. 730-755;        arts.    3973-3994,
V.T.C.S.      Toyhe      extent      that    rule    74711 purports        to authorize        the
practice    of law by unlicensed            persons,       we believe      that it would be
held unconstitutional.           Where ‘a rule of the Supreme Court conflicts
with    a atstute.       the rule        must yield.          Paw v. Charter          Oak Fire
Insurance     Compsny, 463 S.U.2d 424 (Tcx. 1971) (rule held invalid                            in
workers compensation         action).       In our opinion.        therefore,       “authorized
*gents” as used in Rule 747a should be construed                          to maan “attorney
agents.”        See Attorney          General      Opinions       MW-392. MU-312 (198,l)
 (corporationat         be represented        by attorney       in appeal to county court
at l*v in amall claims            court);     HW-235 (1980) (apartment             manager may
file   complaint    in FED action but may not represent                  owner st hearing);
note, 8 Houston Law Review 302, 317 (1970); but ace Attorney General
Opinions     R-974 (1977)        (non-attorney,        may represent         party     *t state
administrative       hearing);       H-538 (1975)          (non-attorney        may represent
corporation      in small claims court).             We emphaaiae.       however. that Rule
74?a permits       a party     to represent         himself     in a forcible         entry and
detainer    action.

                                             SUMHARY

                  To the extent      that Rule 747s. Texas’ Rules of
            ’ Civil   Procedure authorizes    the practice    .of law by
              non-attorneys.       It    is  Invalid.      Accordingly,
              “authorized    agehta” sa used in that rule should be
              construed    to mean “attorney   *gents.”




                                                             Attorney      General   of Texas

TOMGREEN
First Assistant          Attorney      General

DAVID R. RICHARDS
Executive Assistant Attorney                 Generrl

Prepared     by David Brooks
Assistant     Attorney       General




                                                   p.       235
    Ilonoreble
             Sam D. Hillsep,Jr. - Page 3 (JM-56)




    APPROVED:
    OPINION COMMITTEE

    Rick Gllpin.Acting Chairman
    Jon Bible
    Devid Brooks
    Colln Carl
    Jim Hoelllnger
    Nancy Sutton




           i

                          .




h